            Case 2:20-cv-02310-GMN-DJA Document 6 Filed 02/26/21 Page 1 of 2




 1                               UNITED STATES DISTRICT COURT
 2                                       DISTRICT OF NEVADA
 3
     TATIANA LEIBEL,                                   )
 4                                                     )
                           Plaintiff,                  )        Case No.: 2:20-cv-02310-GMN-DJA
 5
            vs.                                        )
 6                                                     )                      ORDER
     ED GARREN, et al.,                                )
 7                                                     )
                           Defendants.                 )
 8                                                     )
 9                                                     )

10          Pending before the Court is the Report and Recommendation (“R&R”) of United States

11   Magistrate Judge Daniel Albregts, (ECF No. 4), which recommends that the

12   Motion/Application for Leave to Proceed in forma pauperis, (ECF No. 1), be denied, and

13   Plaintiff Tatiana Leibel be ordered to pay the filing fee. After issuance of the R&R, Plaintiff

14   paid the filing fee. (See Receipt of Payment, ECF No. 5).

15          A party may file specific written objections to the findings and recommendations of a

16   United States Magistrate Judge made pursuant to Local Rule IB 1-4. 28 U.S.C. § 636(b)(1)(B);

17   D. Nev. R. IB 3-2. Upon the filing of such objections, the Court must make a de novo

18   determination of those portions to which objections are made. Id. The Court may accept, reject,

19   or modify, in whole or in part, the findings or recommendations made by the Magistrate Judge.

20   28 U.S.C. § 636(b)(1); D. Nev. IB 3-2(b). Where a party fails to object, however, the Court is

21   not required to conduct “any review at all . . . of any issue that is not the subject of an

22   objection.” Thomas v. Arn, 474 U.S. 140, 149 (1985). Indeed, the Ninth Circuit has recognized

23   that a district court is not required to review a magistrate judge’s report and recommendation

24   where no objections have been filed. See, e.g., United States v. Reyna–Tapia, 328 F.3d 1114,

25   1122 (9th Cir. 2003).


                                                  Page 1 of 2
            Case 2:20-cv-02310-GMN-DJA Document 6 Filed 02/26/21 Page 2 of 2




 1          Here, no objections were filed, and the deadline to do so, February 10, 2021, has passed.
 2   (See Min. Order, ECF No. 4).
 3          Accordingly,
 4          IT IS HEREBY ORDERED that the Report and Recommendation, (ECF No. 4), is
 5   ACCEPTED AND ADOPTED in full.
 6          IT IS FURTHER ORDERED that, in light of Plaintiff’s payment of the filing fee,
 7   Plaintiff’s Motion/Application for Leave to Proceed in forma pauperis, (ECF No. 1), is
 8   DENIED as moot.
 9          IT IS FURTHER ORDERED that the Clerk’s Office shall file the Complaint in light
10   of Plaintiff’s payment of the filing fee.
11                      26 day of February, 2021.
            DATED this _____
12
13
14   _
                                                   ___________________________________
15                                                 Gloria M. Navarro, District Judge
16                                                 United States District Court

17
18
19
20
21
22
23
24
25


                                                 Page 2 of 2
